Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 1 of 15




          EXHIBIT F
      Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 2 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 KAREN MINIEX,                                   §
 Plaintiff,                                      §
                                                 §
                                                 §
 v.                                              §    CIVIL ACTION NO. 4:17-CV-00624
                                                 §
 HOUSTON HOUSING AUTHORITY,                      §
 Defendant.                                      §

                 PLAINTIFF KAREN MINIEX’S TRIAL MEMORANDUM

         Pursuant to the Court’s procedures, Plaintiff files this memorandum addressing the law

governing the case and all contested issues.

                                        BACKGROUND
         Plaintiff Karen Miniex sued Defendant Houston Housing Authority (HHA) for retaliation

under the False Claims Act (FCA), 31 U.S.C. § 3730(h). In March 2012, the President and CEO

of HHA, Tory Gunsolley, hired Karen Miniex to serve as the Vice President and General Counsel

of HHA. The evidence at trial will show that in April 2016, Ms. Miniex learned that at least one

employee in HHA’s Houston Choice Voucher Program (HCVP) was illegally selling Veterans

Affairs Supportive Housing (VASH) vouchers. A few months prior to this, an employee was

terminated at the recommendation of Ms. Miniex for selling Section 8 vouchers. That employee

also worked in HCVP. Ms. Miniex reported both of the violations, but her supervisor did not take

swift action regarding the VASH fraud. Because of this, Ms. Miniex stepped out of her job duties

and reported outside the “chain of command.”

         Specifically, against Gunsolley’s wishes, Ms. Miniex reported the fraud to the HHA Board

of Commissioners, the U.S. Department of Housing and Urban Development-Office of Inspector

General (HUD-OIG), and the Federal Bureau of Investigation (FBI).
    Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 3 of 15




        Plaintiff asserts that Gunsolley first began retaliating against her with threats immediately

after she went to the Board, then, when Gunsolley learned that Plaintiff had reported the fraud to

the HUD-OIG and the FBI, with a “verbal written warning” regarding her attendance, productivity,

and attitude in September 2016. Gunsolley had never had any of these concerns before. Then, on

November 29, 2016, after Plaintiff filed a grievance on Gunsolley’s unfounded verbal warning and

disagreed with Gunsolley’s claims about the warning, Gunsolley sent Plaintiff home with pay and

disconnected her access to her HHA e-mail and cell phone. Gunsolley formally terminated Plaintiff

on December 9, 2016, effective December 12, 2016.

                                           GOVERNING LAW

        Plaintiff and Defendant agree to (1) elements of an FCA retaliation action, (2) the causation

standard for an FCA retaliation action, and (3) the damages available for a retaliation claimant

under the FCA. Plaintiff provides the governing law below consistent with the Court’s procedures.

        I.       Elements of an FCA retaliation claim

        The FCA has an anti-retaliation provision, 31 U.S.C. § 3730(h), that protects those who try

to stop fraud from adverse employment actions. In particular, the statute provides:

        Any employee, contractor, or agent shall be entitled to all relief necessary to make
        that employee, contractor, or agent whole, if that employee, contractor, or agent is
        discharged, demoted, suspended, threatened, harassed, or in any other manner
        discriminated against in the terms and conditions of employment because of lawful
        acts done by the employee, contractor, agent or associated others in furtherance of
        an action under this section or other efforts to stop 1 or more violations of this
        subchapter.

31 U.S.C. § 3730(h)(1). When the statute was amended in 2009,1 Congress expanded the scope

of protected activity by providing relief “to any employee discharged for acting ‘in furtherance of


1
  The FCA was amended in 2009 to add the “efforts to stop 1 or more violations” language, among other things not
relevant here. It was amended again in 2010 by the Dodd-Frank Act, but not in any way that affects this case. See
United States ex rel. Heesch v. Diagnostic Physicians Grp., P.C., No. 11–0364–KD–B, 2014 WL 4812386, at *4, n.
3 (S.D. Ala. Aug. 5, 2014). For simplicity, Plaintiff will refer to the statutory revision in 2009.


                                                       2
   Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 4 of 15




other efforts to stop [one] or more violations of this subchapter.’” Thomas v. ITT Educ. Servs.,

Inc., 517 F. App’x 259, 262 (5th Cir. 2013) (quoting United States ex rel. Patton v. Shaw Servs.,

LLC, 418 F. App’x 366, 371 n.5 (5th Cir. 2011)) (alteration in original). Previously, the statute

only protected employees who acted “in furtherance of an action under this section.” 31 U.S.C.

§ 3730(h).

       To prevail in a Section 3730(h) lawsuit, a plaintiff must show that (1) she engaged in a

protected activity as defined by the statute, (2) the employer knew about the protected activity, and

(3) the employer retaliated against the plaintiff because of her protected activity. United States ex

rel. Bias v. Tangipahoa Parish Sch. Bd., 816 F.3d 315, 323 (5th Cir. 2016). The Fifth Circuit

requires that a Plaintiff show “but-for” causation. United States ex rel. King v. Solvay Pharms.,

Inc., 871 F.3d 318, 333 (5th Cir. 2017). That is, Plaintiff must show that an adverse employment

action would not have occurred but-for her protected activity. Plaintiff, however, does not have to

prove that her protected activity was the sole cause of the adverse employment action. Leal v.

McHugh, 731 F.3d 405, 415 (5th Cir. 2013).

       The legal disputes between the Parties are confined primarily to the first two elements and

are addressed infra. That is, the parties dispute the scope of a protected activity under the Act and

dispute what must happen for the employer to know about the protected activity.

       II.     Back pay, front pay, and special damages are available under the FCA.

       Under the FCA, an employee who suffers adverse employment actions is entitled to all

relief necessary to make her whole. 31 U.S.C. § 3730(h)(1). The remedies available for retaliation

under § 3730(h) are expansive and include double back pay, reinstatement, and special damages,

including the award of costs and attorneys’ fees. 31 U.S.C. § 3730(h)(2); Graham Cty. Soil &

Water Conservation Dist. v. United States ex rel. Wilson, 545 U.S. 409, 412 (2005).




                                                 3
   Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 5 of 15




        Back pay includes the amount the Plaintiff would have earned had she remained an

employee of Defendant HHA from the date of her termination to the date of the verdict. This

amount includes wages or salary and such benefits as life and health insurance, stock options, and

contributions to retirement.      The Court will subtract the amounts of earnings and benefits

Defendant HHA proves by a preponderance of the evidence that Plaintiff Karen Miniex received

during the period in question. Cook Cty. v. United States ex rel. Chandler, 538 U.S. 119, 132

(2003) (“[I]f [the jury] finds liability [under the FCA], its instruction is to return a verdict for actual

damages, for which the court alone then determines any multiplier . . . .”); see also United States

ex rel. Mooney v. Americare, Inc., 172 F. Supp. 3d 644, 646 (E.D.N.Y. 2016) (discussing proper

calculation method for doubling back pay).

        Although front pay is not explicitly included as a remedial measure in the FCA, courts have

found that Congress intended front pay to be available as a remedy to make the Plaintiff whole.

Wilkins v. St. Louis Hous. Auth., 198 F. Supp. 2d 1080, 1091 (E.D. Mo. 2001). Front pay covers

monetary damages for future lost wages and benefits. Mota v. Univ. of Tex. Hous. Health

Sci. Ctr., 261 F.3d 512, 526 (5th Cir. 2001). When reinstatement is not feasible (when, for

example, the position no longer exists, the relationship between Plaintiff and Defendant has

deteriorated, or for any other reason), the Plaintiff may be entitled to front pay in lieu of

reinstatement. See, e.g., Wilkins, 198 F. Supp. 2d at 1091 (finding reinstatement inappropriate in

FCA case and awarding front pay); see also Julian v. City of Houston, Tex., 314 F.3d 721, 728–29

(5th Cir. 2002) (using front pay in lieu of reinstatement in the ADEA context); Washington v.

Davis, No. CIV.A. 01-1863, 2002 WL 1798764, at *2 (E.D. La. Aug. 5, 2002) (discussing factors

that may make reinstatement infeasible). Substantial animosity between the parties in an

employment scenario requiring a high degree of trust may indicate that reinstatement is an




                                                    4
   Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 6 of 15




improper remedy. Wilkins, 198 F. Supp. 2d at 1091. Here, both Parties have stipulated that

reinstatement is not feasible. Therefore, Plaintiff requests front pay.

       Special damages under the FCA include damages for emotional distress and attorneys’ fees

and costs. Neal v. Honeywell, Inc., 191 F.3d 827, 831–34 (7th Cir. 1999). Damages for emotional

distress are not doubled. Id. at 832. The attorneys’ fees and costs are mandatory and calculated by

the Court following trial.

                             DISPUTED LEGAL CONTENTIONS

       Most of the Parties’ legal disputes relate to the relevance of qui tam actions to an FCA

retaliation claim. The Parties disagree about whether (1) the FCA requires a retaliation claimant

to show that she intended to bring or assist in an “FCA lawsuit;” (2) the employer had notice of

such intention; (3) that requirement or others leads to a requirement that the Plaintiff show she

acted outside her job responsibilities; and (4) someone may bring a qui tam lawsuit about fraud

that has been publicly disclosed. Plaintiff argues that the plain reading of the statute and applicable

caselaw provide the answers to these disputes because an FCA retaliation plaintiff need only show

efforts to stop one or more FCA violations.

       The Parties’ remaining legal disagreements are intertwined with the facts of the case. First,

Plaintiff asserts that Defendant has produced insufficient evidence of Plaintiff’s purported failure

to mitigate her damages. Second, Plaintiff Karen Miniex requests a spoliation jury instruction for

cell phone data that HHA failed to preserve.

        I.   The FCA does not require a retaliation plaintiff to make clear an intention to
             bring or assist in bringing an “FCA lawsuit” in order to perform a protected
             activity or provide notice of that protected activity.

       Defendant HHA misstates the law when it insists that an employee must make clear an

intention to bring an FCA lawsuit in order to be protected under the FCA’s retaliation provision,




                                                  5
   Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 7 of 15




31 U.S.C. § 3730(h). This statement only accurately states one way to engage in a protected

activity. The statute defines protected activity more broadly—as “lawful acts done by the

employee . . . in furtherance of an action under this section or other efforts to stop 1 or more

violations of this subchapter.” 31 U.S.C. § 3730(h)(1) (emphasis added).

        The cases cited by Defendant applied the older version of the statute, which only allowed

acts “in furtherance of an action” to be a protected activity, not other efforts to stop FCA violations.

See, e.g., Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566–67 (6th Cir. 2003); United States ex

rel. Ramseyer v. Century Healthcare Corp., 90 F.3d 1514, 1522 (10th Cir. 1996). These cases

were decided before 2009, when Congress amended the statute to provide the extra relief to

employees who make efforts to stop FCA violations. Thomas v. ITT Educ. Servs., Inc., 517 F.

App’x 259, 262 (5th Cir. 2013). Although the Fifth Circuit has not analyzed this new language in

a published opinion, it has acknowledged that the statutory amendment would affect the way the

FCA retaliation elements apply. Id. The purpose of the amendment is “to untether these newly

protected efforts” from any potential need to show that an FCA action is in the offing. United

States ex rel. Grant v. United Airlines, Inc., 912 F.3d 190, 201 (4th Cir. 2018).         “[T]he 2009

amendment had the effect of broadening the universe of protected conduct under § 3730(h), at

least with respect to ‘efforts to stop’ FCA violations.” United States ex rel. Chorches v. Am. Med.

Response, Inc., 865 F.3d 71, 97 (2d Cir. 2017). The new statute thus only requires a “nexus” to a

potential FCA violation; there is no requirement that a plaintiff’s acts might “lead to a viable FCA

action.” Grant, 912 F.3d at 202. For these reasons and the others articulated therein, Plaintiff’s

motion in limine no. 3 should be granted.




                                                   6
   Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 8 of 15




        II. An employee need not act outside of her regular job responsibilities to prevail
            under a retaliation action, even if she is a “fraud alert” employee.

       Defendant also claims that an employer’s notice of protected activity requires that Plaintiff

show she acted outside of her job responsibilities. Defendant has an overly restrictive reading of

the caselaw and the statute. Acting outside of job responsibilities is one way to show employer

notice of protected activity, but it is not the exclusive way.

       The caselaw on notice of a protected activity never required actions outside of a plaintiff’s

regular job responsibilities, but the notice requirement is certainly not so stringent in the wake of

the 2009 FCA amendments. In Robertson v. Bell Helicopter Textron, Inc., the Fifth Circuit held

an FCA retaliation plaintiff failed to “rebut his supervisors’ testimony regarding their lack of

knowledge that he was conducting investigations . . . in furtherance of a qui tam action,” because

he did not adequately communicate his protected activity or act in a way that otherwise made the

protected activity known to the employer. 32 F.3d 948, 952 (5th Cir. 1994). So even before the

2009 amendments, the Fifth Circuit acknowledged that a fraud-alert employee could provide

notice to an employer of a protected activity, and therefore prove retaliation causation, in two

different ways. Id. First, the employee could communicate his protected activity to his employer

by “characteriz[ing] his concerns as involving illegal, unlawful, or false-claims investigations” or

otherwise expressing heightened concerns to his supervisors. Id. Alternatively, the employee

could take actions outside of the scope of his job responsibilities. Id. Thus, even under old law,

an employer could be on notice of a protected activity not only by the protected activity being

outside the employee’s job responsibilities but also by someone’s communication of that protected

activity to the employer.

       But Robertson is also limited because of the old FCA statute. As the Court explained,

Robertson’s employer needed to know “that Robertson’s activities were in furtherance of an action



                                                  7
   Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 9 of 15




under the False Claims Act.” Id. (emphasis added). The employer-knowledge element of an FCA

retaliation claim now “plainly encompasses more than just activities undertaken in furtherance of

a False Claims Act lawsuit.” Smith v. Clark/Smoot/Russell, 796 F.3d 424, 434 (4th Cir. 2015).

Indeed, notice can now be satisfied if the employer knows that an employee’s actions are in

furtherance of an FCA action or if the employer knows that the employee’s actions are some other

effort to stop fraud. 31 U.S.C. § 3730(h)(1). While acting outside of one’s job responsibilities can

certainly give an employer such notice, it is just one of many possibilities.

        III. The statute has simple standards: the plaintiff need only prove one or more
             efforts to stop fraud and notice to the employer of those efforts.

       The statute provides that “efforts to stop 1 or more violations of this subchapter” are

protected activity. 31 U.S.C. § 3730(h)(1). An effort to stop one or more violations of the FCA

simply amounts to a “conscious exertion of physical or mental power” “to interrupt or prevent the

continuance or occurrence of” a false or fraudulent claim. Chorches, 865 F.3d at 96–97 (citing

Webster’s Third New International Dictionary, Unabridged (2002)). The Fifth Circuit has not

analyzed the amended statute in a published opinion, but an unpublished opinion put it plainly: “A

protected activity is one motivated by a concern regarding fraud against the government.” Thomas,

517 F. App’x at 262.

       Notice of this protected activity mirrors the standard for protected activity. Manfield v.

Alutiiq Int’l Sols., Inc., 851 F. Supp. 2d 196, 204 (D. Me. 2012). As the Fifth Circuit noted under

the old version of the statute, an employer should know a plaintiff’s “activities were in furtherance

of an action under the False Claims Act.” Robertson, 32 F.3d at 952. The amendments make a

simple change to that standard; an employer should know that the plaintiff’s activities were either

in furtherance of an FCA action or that the activities represented efforts to stop one or more false

or fraudulent claims.     As Robertson suggested, that notice can be made either through



                                                 8
  Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 10 of 15




communications between the employee and the employer or actions of the employee that indirectly

give notice. See id. Rather than some form of special notice, however, notice is a fact-dependent

matter under the current FCA, just as it is under other fraud statutes. For instance, when an

employee informs her employer of facts sufficient to alert the employer to fraudulent conduct, “the

employer has a sufficient basis to suspect that the employee is protected against reprisal for

communicating that information.” Wiest v. Lynch, 710 F.3d 121, 134 (3d Cir. 2013) (interpreting

the whistleblower-retaliation provisions of the Sarbanes–Oxley Act of 2002). Just as a plaintiff

need only prove an effort to stop fraud to prove a protected action, the notice element requires the

plaintiff to prove only that the employer knew of that effort.

        IV. Whether a private citizen may bring a qui tam action based on public
            disclosure of the fraud is irrelevant to this suit.

       Defendant appears to maintain that a retaliation claimant must show that she is the original

source of the fraud allegation or that there was no public disclosure of same to maintain a viable

retaliation claim under the FCA. This is a fundamental misunderstanding of the original source

exception to the public disclosure bar in FCA cases. It is irrelevant to this particular case whether

a private citizen may bring such a suit in any circumstance, regardless of any public disclosure—

especially since § 3730(h) does not require a plaintiff to bring or assist in a qui tam suit.

Nevertheless, Defendant takes the position that the public disclosure bar to the qui tam act is an

issue relevant to this case for purposes of the Joint Pretrial Order. To the contrary, the public

disclosure bar and original source exception do not apply to retaliation lawsuits. See Salter v.

Liberty Hill Indep. Sch. Dist., No. A-06-CA-777-SS, 2007 WL 9710018, at *2 (W.D. Tex. July

10, 2007) (“[T]his [FCA retaliation] case is not subject to the original source requirement because

Plaintiff’s action is not based upon ‘the public disclosure of allegations or transactions.”).




                                                  9
  Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 11 of 15




        V. Defendant has offered no evidence that Ms. Miniex failed to mitigate her
           damages.

       The Parties dispute whether Ms. Miniex took steps to reasonably mitigate her damages,

which is also the subject of Plaintiff’s motion in limine no. 2. Defendant has failed to produce any

evidence that shows (1) substantially equivalent work was available and (2) Ms. Miniex did not

exercise reasonable diligence in obtaining it.

       HHA has asserted an affirmative defense of Ms. Miniex’s failure to mitigate damages. This

defense requires HHA to show that (1) substantially equivalent work was available and (2) the

plaintiff did not exercise reasonable diligence to obtain it. Buckingham v. Booz Allen Hamilton,

Inc., 64 F. Supp. 3d 981, 984‒85 (S.D. Tex. 2014) (granting plaintiff’s summary judgment where

Defendant failed to meet burden on both elements of defense). “Substantially equivalent

employment” means “employment which affords virtually identical promotional opportunities,

compensation, job responsibilities, working conditions, and status as the position from which the

Title VII claimant has been discriminatorily terminated.” Sellers v. Delgado College, 902 F.2d

1189, 1193 (5th Cir. 1990). Under this requirement, Ms. Miniex has no obligation “to accept

employment that is not substantially equivalent to her prior employment in order to minimize

damages.” Vaughn v. Sabine Cty., 104 F. App’x 980, 984 (5th Cir. 2004). Ms. Miniex’s duty to

mitigate does not require her to “go into another line of work, accept a demotion, or take a

demeaning position.” Ford Motor Co. v. EEOC, 458 U.S. 219, 231 (1982).

       As set out in Plaintiff’s motion in limine no. 2, Defendant has offered no competent

evidence of either prong. Consequently, the motion in limine should be granted, and Defendant’s

proposed instruction on mitigation of damages should be rejected.




                                                 10
  Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 12 of 15




        VI. Defendant failed to preserve digital data in accordance with Federal Rule of
            Civil Procedure 37(e)(1).

        During discovery, Plaintiff Karen Miniex complained of Defendant HHA’s failure to

produce Ms. Miniex’s employer-provided cell phone. (Dkt. 80 at 21–22). HHA failed to preserve

the data of Ms. Miniex’s cell phone. Accordingly, Plaintiff requests a spoliation instruction to

remedy the prejudice to her case. Defendant does not agree to this instruction.

        “If electronically stored information that should have been preserved in the anticipation or

conduct of litigation is lost because a party failed to take reasonable steps to preserve it,” the Court

“may order measures no greater than necessary to cure the prejudice” found. Fed. R. Civ. P.

37(e)(1). Ms. Miniex’s cell phone data would be especially valuable to rebut HHA’s main

contention—that Ms. Miniex was reprimanded and terminated due to a lack of communication

about absences. The text messages and phone calls would be the most direct evidence that Ms.

Miniex actually made regular communications and of Gunsolley’s approval of her time out of the

office. Furthermore, text messages and other cell phone data could show further evidence of

Plaintiff’s protected activity. This lack of crucial evidence prejudices Plaintiff Karen Miniex.

        Recently, a court in the Southern District of Texas evaluated a defendant school district’s

failure to preserve video footage critical to a lawsuit. See generally Estate of Esquivel v.

Brownsville Indep. Sch. Dist., No. 1:16-cv-40, 2018 WL 7050211 (S.D. Tex. Nov. 20, 2018). The

Court first concluded that Plaintiffs went too far in recommending the Court exclude some of the

school district’s evidence. Id. at *6. Recognizing that sanctions under Rule 37(e)(1) should not

be as severe as sanctions when bad faith is proved, the Court still explained that “BISD should not

be allowed to hide its spoliation of evidence from the jury, however unintentional that spoliation

may have been.” Id. at *7. “Although some spoliation cannot be completely cured, the jury should

be allowed the choice to infer that the loss of the footage may have prevented Plaintiffs from



                                                  11
  Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 13 of 15




producing evidence of BISD’s liability.” Id. The Court thus recommended a jury charge that

instructed the jury that (1) the school district failed to take reasonable steps to preserve the

evidence, (2) the school district’s failure was not the result of bad faith, and (3) the spoliation may

have prevented plaintiffs from producing evidence of liability. Id. This Court should take similar

action here.

        The spoliation charge offered by Plaintiff Karen Miniex is modeled after the conclusion of

that court. The charge informs the jury of the state of play while also instructing the jury that it

may make whatever inferences (if any) it deems reasonable from that information. The instruction

thus is exactly what is needed to cure the prejudice to Ms. Miniex, and it should be read to the

jury.

                                          CONCLUSION

        For the reasons herein, Plaintiff respectfully urges the Court to adopt her interpretation of

the contested issues of law.



                                                       Respectfully Submitted,

                                                       /s/ Zenobia Harris Bivens
                                                       Zenobia Harris Bivens
                                                       State Bar No. 24065378
                                                       Joel M. Androphy
                                                       State Bar No. 01254700
                                                       Victoria Mery
                                                       State Bar No. 24094845
                                                       Michael Hurta
                                                       State Bar No. 24097860
                                                       Berg & Androphy
                                                       3740 Travis Street
                                                       Houston, Texas 77002
                                                       Telephone (713) 529-5622
                                                       Facsimile (713) 529-3785
                                                       Email: zbivens@bafirm.com
                                                       Email: jandrophy@bafirm.com


                                                  12
Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 14 of 15




                                        Email: vmery@bafirm.com
                                        Email: mhurta@bafirm.com

                                        Attorneys for Plaintiff Karen Miniex




                                   13
  Case 4:17-cv-00624 Document 194-6 Filed on 02/26/19 in TXSD Page 15 of 15




                                   CERTIFICATE OF SERVICE

This is to certify that on this date the foregoing was electronically filed with the Clerk of the
Court using the CM/ECF System.

       Dated this 26th day of February, 2019.
                                                               /s/ Zenobia Harris Bivens
                                                               Zenobia Harris Bivens
                                                               BERG & ANDROPHY




                                                 14
